     Case 1:17-cr-00264-NONE-SKO Document 271 Filed 09/21/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     UNITED STATES OF AMERICA,                        No. 1:17-cr-00264-NONE-SKO-7
12                        Plaintiff,
13            v.                                        ORDER RE: WAIVER OF ATTORNEY-
                                                        CLIENT PRIVILEGE
14     JANET URIBE,
                                                        ORDER SETTING NEW BRIEFING
15                        Defendant.                    SCHEDULE
16                                                      (Doc. No. 269)
17

18

19           The United States moves for a finding that movant Janet Uribe, as a result of her pending
20    motion filed pursuant to 28 U.S.C. § 2255 (Doc. No. 244), has waived the attorney-client
21    privilege and the work product privilege and that the government is therefore entitled to
22    compelled discovery of responsive attorney-client communications and work product. (Doc. No.
23    269.) Unless, in accordance with the instructions below, movant chooses to withdraw those
24    portions of her § 2255 motion that allege ineffective assistance of counsel, the government’s
25    request is GRANTED as follows:
26           (1)     The attorney-client privilege of movant Janet Uribe is waived with respect to all
27                   communications between movant Janet Uribe and her former attorney, Galatea
28
                                                        1
     Case 1:17-cr-00264-NONE-SKO Document 271 Filed 09/21/21 Page 2 of 3


 1                   DeLapp, Esq., including Attorney DeLapp’s staff and agents, concerning events

 2                   and facts related to movant’s claims of ineffective assistance of counsel in

 3                   movant’s § 2255 motion in United States v. Janet Uribe, No. 1:17-cr-00264-

 4                   NONE-SKO (E.D. Cal.).

 5           (2)     The work product privilege is waived with respect to the work product of Attorney

 6                   DeLapp, concerning events and facts related to movant’s claims of ineffective

 7                   assistance of counsel presented in her pending § 2255 motion.

 8           (3)     Attorney DeLapp, and Attorney DeLapp’s staff and agents if relevant, may

 9                   provide the government with a declaration addressing attorney-client

10                   communications and work product concerning events and facts related to the

11                   ineffective assistance of counsel claims presented in movant’s § 2255 motion, and

12                   may communicate and coordinate with government counsel to ensure that all

13                   issues are adequately addressed in the declaration.

14           (4)     The government shall not use or disclose the privileged material it obtains in this

15                   habeas action for any purpose or to any party or in any proceeding beyond this

16                   action. See Bittaker v. Woodford, 331 F.3d 715 (9th Cir. 2003).

17           ALTERNATIVELY, if, in light of the above finding of waiver of these privileges, movant

18    wishes to change her decision as to whether she wishes to proceed with her pending § 2255

19    motion asserting ineffective assistance of counsel claims, she must notify this court within

20    twenty-one (21) days of the date of this order by withdrawing the allegations concerning
21    ineffective assistance of counsel in her pending motion. Movant’s failure to do so within the time

22    provided will be deemed by the court to be a confirmation of the alternative portion of this order

23    finding movant’s waiver of the attorney client and work product privileges.

24           FURTHER, the current briefing schedule in this matter (Doc. No. 264) states that the

25    government’s response to the pending § 2255 motion shall be filed by September 27, 2021.

26    However, in light of this order, the time provided to movant to respond to it, and a request from
27    the government to extend its deadline, the court rescinds its previous briefing schedule,

28    VACATES the dates in it, and resets them as follows.
                                                        2
     Case 1:17-cr-00264-NONE-SKO Document 271 Filed 09/21/21 Page 3 of 3


 1           The court ORDERS that the following revised briefing schedule is issued, in the event

 2    movant chooses not to withdraw her § 2255 motion:

 3           1. The government shall file a response to movant’s § 2255 motion by December 3,

 4                2021; and

 5           2. Movant shall file a reply, if any, no later than February 1, 2022.

 6
      IT IS SO ORDERED.
 7

 8       Dated:     September 20, 2021
                                                        UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
